DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Response to Amendment
Claims 1, 7, & 8 have been amended and examined as such.

Allowable Subject Matter
Claims 1, 7, & 8 are allowed as amended.
Claims 3-6 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance:   
As related to independent claims 1, 7, & 8, an additional search was conducted based on the amendments to the claims and the existing prior art of record art as well as additional cited art fails to teach or fairly suggest a liquid discharging apparatus [claim 1]; a head control unit [claims 1& 7] to control a head unit [claims 1, 7, & 8] comprising a first conversion circuit [claims 1 & 7] and a second conversion circuit [claims 1 & 8] and discharge information upon which the conversion circuits rely which includes information which indicates whether the nozzle is not capable of normally discharging liquid.
Prior Art Kaga et al. teaches a head control unit with multiple conversion circuits in a liquid discharging apparatus, but does not teach the limitation of information which indicates whether the nozzle is not capable of normally discharging liquid.
Prior Art Klees teaches a head control unit with multiple conversion circuits in a liquid discharging apparatus, but does not teach the limitation of information which indicates whether the nozzle is not capable of normally discharging liquid.
Prior Art Wade et al. teaches a liquid discharging apparatus with an optical scanner on the print head, but does not teach the limitation of information which indicates whether the nozzle is not capable of normally discharging liquid.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaarder (US 6,137,508 A) teaches a printhead with an optical position reader and/or encoder mounted on the printhead.  Endo (US 2006/0214985 A1) teaches a liquid discharge apparatus with a reflective optical sensor and conversion circuits.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853